EXHIBIT 10.42

ORIGINAL EQUIPMENT MANUFACTURER (“OEM”) AGREEMENT

This agreement (“Agreement”) is effective on December 1st, 2005, (the “Effective
Date”) between Texas Instruments Incorporated, a Delaware corporation acting
through DLP® Products (“TI”) and InFocus Corporation,  a Oregon corporation
(“OEM”), and its wholly- owned subsidiaries.

I.                                         SCOPE

1.1  Product Sales and Resale by OEMs:  This Agreement provides the terms under
which TI will sell complete DLP™ component sets (“Products”) and will license
the Licensed Software (as defined below) to OEM. OEM will use the Products in
manufacturing or in having manufactured projected image display systems
(“Applications”) or, subject to the licensing requirement set forth below,
subassemblies for Applications, to be commercially marketed under OEM’s brand or
any third party brand under license to OEM.  *   OEM may sell subassemblies
containing the Products only to customers who have executed appropriate
trademark and software licenses with TI.  OEMs wholly-owned subsidiaries may
make purchases under and are considered to be parties to this Agreement.
However, in the event any OEM wholly-owned subsidiary does not meet its payment
obligations hereunder in a timely fashion, OEM will be responsible for payment
of any such outstanding obligations.

1.2  Sales to OEM’s Subcontractors:  From time to time TI and OEM may agree as
to one or more subcontractors to OEM that are authorized to make purchases on
OEM’s behalf under this Agreement (“Authorized Subcontractors”). Such Authorized
Subcontractors may purchase goods under this Agreement provided that the
Authorized Subcontractor:  a) meets TI’s then current credit requirements; b)
certifies to TI in writing that it is purchasing Products on behalf of OEM and
that all Products will be used solely on OEM’s contracted work; and c) agrees in
writing to keep all pricing confidential. Pricing shall remain confidential
between TI, OEM and the Authorized Subcontractor. OEM will provide a written
list of Products and estimated quantities that it expects each Authorized
Subcontractor to purchase on its behalf.

1.3  Product Specification. TI owns and controls the Product(s) specification.
TI will be solely responsible for the design and manufacture of the Product(s).
OEM owns and controls the Application specifications.

II.            COMMERCIAL TERMS


2.1       PURCHASE ORDERS. REQUESTS TO PURCHASE SHALL BE SUBMITTED BY PURCHASE
ORDERS.  *   IF OEM CANCELS AN ORDER, TI RESERVES THE RIGHT TO CHARGE A
CANCELLATION FEE *  OF ANY UNCANCELLED ORDERS TO TAKE INTO ACCOUNT  *  PRICE
ADJUSTMENTS, BASED ON  *  VOLUME PRICING, FOR PRODUCT ALREADY SHIPPED PRIOR TO
RECEIPT OF OEM’S CANCELLATION NOTICE. IF OEM’S ACTUAL VOLUME PURCHASES ARE  * 
THE REQUIRED CUMULATIVE VOLUMES PROVIDED IN THE PRICE QUOTATION, TI RESERVES THE
RIGHT TO INVOICE OEM UNDER THE PAYMENT TERMS OF THIS AGREEMENT FOR  *  NECESSARY
TO ADJUST FOR  *  BASED ON ACTUAL VOLUMES SHIPPED BY TI. THE OEM PURCHASE ORDER
WILL REFLECT ONLY QUANTITY, PRODUCT(S) DESCRIPTION, UNIT PRICE, EXTENDED PRICE,
DESIRED SHIPMENT DATE, TRANSPORTATION CARRIER REQUIREMENTS, AND SHIPPING AND
INVOICE ADDRESSES. ANY OTHER TERMS AND CONDITIONS REFLECTED IN OEM PURCHASE
ORDER WILL NOT APPLY UNLESS EXPRESSLY ACCEPTED IN WRITING BY TI. TI WILL INVOICE
OEM UPON SHIPMENT OF PRODUCT(S).


2.2.      SHIPPING DATES:  SHIPPING DATES PROVIDED BY TI ARE  *  . TI WILL MAKE
REASONABLE EFFORTS TO NOTIFY OEM IF SHIPPING DATES WILL BE DELAYED, BUT TI SHALL
NOT BE LIABLE FOR ANY LOSS OR EXPENSE INCURRED BY OEM IF TI FAILS TO MEET THE
ESTIMATED SHIPPING DATES. OEM MAY RESCHEDULE THE SHIPPING DATE AS FOLLOWS.


PRODUCTS SCHEDULED TO SHIP BEYOND   *   MAY BE RESCHEDULED.

*  % of goods schedule to ship within   *   may be rescheduled.

No goods scheduled to ship within   *  may be rescheduled, unless agreed to at
TI’s sole discretion.

In the event that OEM’s reschedule affects pricing or shipment schedule terms of
a volume order, TI may adjust the price of unshipped orders to reflect reduced
volumes.

2.3           Taxes and Duties. The prices for the Product(s) do not include
taxes. OEM is solely responsible for the payment of all taxes, levies, customs
or duties of any nature whatsoever with respect to this Agreement, other than
taxes based on TI’s net income.

2.4       Payment Terms. Payment terms are *  days from the date of invoice
subject to OEM’s available and continued credit as determined by TI’s credit
department. TI reserves the right to withdraw credit, cancel any open sales
order, refuse to enter further purchase orders and withhold shipment if OEM
fails to make payment pursuant to these payment terms. In the event OEM returns
any Product(s) to TI pursuant to Section 2.6, OEM agrees to remit payments for
Product(s) not affected by OEM’s claim.

2.5   Shipping and Risk of Loss. Shipments are FCA, TI point of shipment,
(except for shipments within the United States which will be FOB TI point of
shipment) with all transportation costs being the responsibility of OEM unless
otherwise specified in this Agreement. TI will typically ship freight collect,
but may ship prepaid and invoice OEM in some circumstances. Title and risk of
loss or damages to the Product(s) shipped will pass to OEM upon TI’s tender of
the Product(s) delivery to the carrier. TI will pack the Product(s) for shipment
to OEM using commercial practices appropriate for the type of Product(s) being
sold pursuant to this Agreement, unless otherwise instructed in writing by OEM
and at OEM’s expense.


2.6   LIMITED WARRANTY. THE FOLLOWING ARE IN LIEU OF ALL CONDITIONS OR
WARRANTIES, EXPRESS, IMPLIED OR STATUTORY, INCLUDING, BUT NOT LIMITED TO, ANY
IMPLIED CONDITION OR WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE AND OF ANY OTHER WARRANTY OBLIGATION ON THE PART OF TI.

--------------------------------------------------------------------------------

*  Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

1


--------------------------------------------------------------------------------




 


2.6.1  PRODUCT(S). SUBJECT TO CLAUSE 2.6.3 BELOW, AND UNLESS OTHERWISE PROVIDED
IN ATTACHMENT A, NONSTANDARD WARRANTY PARTS, TI WARRANTS THAT THE
PRODUCT(S) WILL CONFORM  EITHER TO TI’S PUBLISHED SPECIFICATIONS FOR SUCH
PRODUCTS OR OTHER MUTUALLY AGREED UPON WRITTEN SPECIFICATIONS SIGNED BY AN
AUTHORIZED TI REPRESENTATIVE  *  . NOTWITHSTANDING THE FOREGOING, TI SHALL NOT
BE LIABLE FOR ANY DEFECTS THAT ARE CAUSED BY NEGLECT, MISUSE OR MISTREATMENT BY
AN ENTITY OTHER THAN TI, INCLUDING IMPROPER INSTALLATION OR TESTING OR
UNAUTHORIZED REPAIR, OR FOR ANY PRODUCTS THAT HAVE BEEN ALTERED (INCLUDING
SUBSTITUTION OF COMPONENTS IN ANY COMPONENT SET) OR MODIFIED IN ANY WAY BY AN
ENTITY OTHER THAN TI. MOREOVER, TI SHALL NOT BE LIABLE FOR ANY DEFECTS THAT
RESULT FROM BUYER’S DESIGN, SPECIFICATIONS OR INSTRUCTIONS FOR SUCH PRODUCTS.
TESTING AND OTHER QUALITY CONTROL TECHNIQUES ARE USED TO THE EXTENT TI DEEMS
NECESSARY.  ANY REPLACEMENT PRODUCT(S) RETURNED TO OEM FOR WARRANTY PURPOSES IS
PROVIDED WITH A  *  WARRANTY FROM THE DATE OF TI SHIPMENT OR THE BALANCE OF THE
ORIGINAL WARRANTY PERIOD, WHICHEVER IS GREATER. CONTINUED USE OR POSSESSION OF
THE PRODUCT(S) AFTER EXPIRATION OF THE APPLICABLE WARRANTY PERIOD WILL BE
CONCLUSIVE EVIDENCE THAT THE WARRANTY IS FULFILLED TO THE FULL SATISFACTION OF
OEM. OEM WILL NOT PASS THROUGH OR ASSIGN TO ANY THIRD PARTY ANY WARRANTIES MADE
BY TI HEREUNDER AND WILL EXPRESSLY INDICATE TO ITS END-USERS, CUSTOMERS OR ANY
OTHER THIRD PARTY THAT SUCH PERSON WILL LOOK SOLELY TO OEM IN CONNECTION WITH
ANY PROBLEMS, WARRANTY CLAIMS OR OTHER MATTERS CONCERNING ANY OF OEM’S
END-PRODUCT(S) CONTAINING THE PRODUCT(S).

2.6.2  Software.  Subject to clause 2.6.3 below, TI warrants for  *  from the
date of purchase that the media (if the Licensed Software is provided on media)
will be free from defects and that the Licensed Software will substantially
conform to the related documentation. Licensed Software is otherwise provided
“AS-IS”, without any warranty, express or implied. TI expressly disclaims any
warranty with respect to any title or infringement or non-infringement of any
third party rights, or as to the absence of competing claims, or as to
interference with OEM’s quiet enjoyment of the Licensed Software. TI does not
warrant that the functions contained in the Licensed Software will be free from
error or will meet OEM’s specific requirements. TI will have no liability for
errors or product malfunction resulting from OEM’s use, modification, copying,
or distribution of the Licensed Software. OEM acknowledges that any statements
contained in any documentation or materials provided by TI or any statements
regarding the utility of the Licensed Software do not create any express
warranties, rather OEM is relying upon its own analysis and evaluation of the
Licensed Software.

2.6.3  Testing Requirements; Assistance. OEM agrees that prior to using or
distributing any systems that include Products and/or Licensed Software, OEM
will thoroughly test such systems and the functionality of such Products and/or
Licensed Software as used in such systems. TI may provide technical,
applications or device advice, quality characterization, reliability data or
other services. OEM agrees that providing these services shall not expand or
otherwise alter TI’s warranties, as set forth, and no additional obligations or
liability shall arise from TI providing such services.

*


TI’S WARRANTIES AS HEREINABOVE SET FORTH WILL NOT BE ENLARGED, DIMINISHED OR
AFFECTED BY, AND NO OBLIGATION OR LIABILITY WILL ARISE OR GROW OUT OF, TI’S
RENDERING OF TECHNICAL ADVICE, INFORMATION AND/OR SERVICE TO OEM IN CONNECTION
WITH THE PRODUCTS OR LICENSED SOFTWARE FURNISHED HEREUNDER.


2.7       RETURN MATERIAL AUTHORIZATION. ALL OEM PRODUCT(S) RETURNS TO TI MUST
BE ACCOMPANIED BY A PROPERLY COMPLETED RETURN MATERIAL AUTHORIZATION (“RMA”)
FORM. IF ANY PRODUCT(S) IS RETURNED TO TI DIFFERENT THAN THOSE ON THE RMA FORM,
TI RESERVES THE RIGHT TO RETURN SUCH PRODUCT(S) AT OEM EXPENSE, OR OTHERWISE
DISPOSE OF IT, WITHOUT CREDIT. TI WILL NOT BE RESPONSIBLE FOR ANY COSTS
ASSOCIATED WITH THE RETURN OF THE PRODUCT(S) IF OEM RETURNS THE PRODUCT(S) BY
MEANS OTHER THAN THOSE INSTRUCTED BY TI.


2.8       EXCLUSIVE REMEDY. IF PRODUCT(S) DOES NOT CONFORM TO THE  WARRANTIES AS
CONTAINED HEREIN, TI’S SOLE AND EXCLUSIVE MAXIMUM LIABILITY WILL BE:  I) FOR
PRODUCT(S),  (AT TI’S OPTION) TO EITHER REPAIR, REPLACE, OR CREDIT OEM’S ACCOUNT
FOR ANY PRODUCT(S) RETURNED BY OEM TO TI DURING THE WARRANTY PERIOD, OR, II) FOR
LICENSED SOFTWARE, TO PROVIDE OEM WITH A NEW COPY OF THE LICENSED SOFTWARE
PROVIDED THAT; (A)        OEM PROMPTLY NOTIFIES TI IN WRITING UPON DISCOVERY BY
OEM THAT SUCH PRODUCT(S) FAILED TO CONFORM TO THE SPECIFICATION WITH AN
EXPLANATION OF ANY ALLEGED NONCONFORMANCE; (B) THE PRODUCT(S) OR LICENSED
SOFTWARE ARE RETURNED TO TI FCA TI’S PLANT FROM WHICH THE PRODUCTS OR LICENSED
SOFTWARE WERE SHIPPED; (C) TI’S EXAMINATION OF THE PRODUCT(S) OR LICENSED
SOFTWARE SHALL DISCLOSE THAT THE ALLEGED DEFICIENCIES ACTUALLY EXIST AND WERE
NOT CAUSED BY ACCIDENT, MISUSE, NEGLECT, ALTERATION (INCLUDING SUBSTITUTION OF
COMPONENTS IN THE COMPONENT SET), IMPROPER INSTALLATION, UNAUTHORIZED REPAIR OR
IMPROPER TESTING.; AND (D) OEM IS IN FULL COMPLIANCE WITH THIS SECTION  IF THE
PRODUCT(S) OR LICENSED SOFTWARE FAIL TO CONFORM TO THE WARRANTY, TI SHALL
REIMBURSE OEM FOR THE TRANSPORTATION CHARGES PAID BY OEM FOR RETURNING THE
PRODUCT(S) OR LICENSED SOFTWARE.  IF TI REPLACES THE PRODUCT(S), IT WILL REPLACE
IT WITH NEW PRODUCT IF THE OEM NOTIFIES TI OF THE NONCONFORMANCE WITHIN  *  OF
THE DATE OF SHIPMENT FROM TI. IF TI ELECTS TO REPAIR OR REPLACE THE PRODUCT(S),
IT SHALL HAVE A REASONABLE TIME TO MAKE THE REPAIR OR REPLACEMENT.

2.9   Evaluation Items. From time-to-time, TI may provide to OEM samples,
pre-production or experimental goods or materials for evaluation purposes. These
items may have been manufactured by someone other than TI. They may be used only
for evaluation purposes and may not be re-sold in any form. Such items are
provided “AS-IS”. Use of or reliance on such evaluation items is at OEM’s risk.
TI MAKES NO WARRANTIES, EXPRESS OR IMPLIED, BY OPERATION OF LAW OR OTHERWISE,
INCLUDING WITHOUT LIMITATION, WARRANTIES OF TITLE, NONINFRINGEMENT,
MERCHANTABILITY OR FITNESS FOR A SPECIFIC PURPOSE. TI SHALL HAVE NO LIABILITY TO
OEM OR ANYONE ELSE FOR ANY DAMAGES ARISING FROM THE EVALUATION ITEMS OR THE USE
THEREOF.

--------------------------------------------------------------------------------

*  Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

2


--------------------------------------------------------------------------------




 

III.           INTELLECTUAL PROPERTY AND LICENSES

3.1   Branding, Advertising, Trademarks and Trade Names. TI grants OEM a
nonexclusive, nontransferable, non-assignable, revocable, * , personal  license
to use the Trademarks (defined hereafter) associated with the Product(s) solely
in connection with Applications. Grant of this license is contingent upon the
following conditions being met; (1) All goodwill associated with the use of the
Trademarks inures to the benefit of TI; (2) OEM uses the Trademarks only on
Applications that at least meet the quality standards customary in the industry
of the Applications. TI, at its expense and at reasonable intervals, has the
right to inspect or test any of the Applications to determine whether they meet
the required quality standards. At TI’s request, OEM (a) provides TI with
representative samples of each use of the Trademarks, including without
limitation the Application(s), graphics, text materials, packaging and users
manuals and (b) provides technical assistance deemed necessary by TI to
determine the quality of the Application(s); (3) OEM does not use TI’s Corporate
Signature or the TI Corporate Logo in its advertising and promotion of its
end-product(s);  (4)  *  in accordance with the Brand Guidelines published by
TI, a copy of which may be obtained at www.dlp.com/brand. OEM likewise requires
its customers to display the Trademarks in the customers’ advertising,
merchandising and documentation. Such customer advertising, merchandising and
documentation shall be in accordance with the Brand Guidelines. If TI adopts any
new or revises such policies, OEM agrees to cooperate in reasonable respects to
implement such revised policies and OEM will require its customers at all tiers
to do likewise;  (5) OEM will ensure that neither the TI name nor the Trademarks
are displayed in any manner, which may imply: (a) that OEM or its customer is
owned or controlled by TI, in whole or in part; (b) that TI is not the exclusive
owner of TI’s name and Trademarks; or (c) that TI and OEM or its customer are
not separate an independent entities; (6) OEM does not (a) alter or modify the
Trademarks in any way, (b) integrate the Trademarks into any of OEM’s
trademarks, logos, designs, nor (c) use any marks or logos that are confusingly
similar to the Trademarks; (7) OEM does not remove or alter any tag, label or
other identifying marks placed by TI on the Product(s); (8) If at any time, OEM
acquires any rights in or registration(s) or application(s) for the Trademarks,
OEM immediately, at no expense to TI, assigns such rights, registrations or
applications to TI, along with TI’s rights in the Trademarks. If the Trademarks
on OEM products will be held to infringe trademarks of any third party and OEM
will be enjoined from using same, TI will exert all reasonable efforts at its
expense to procure for OEM the right to use such trademark free of any
liability. OEM agrees that it will inform TI of any possible trademark
infringement which comes to its attention. When requested by TI, OEM will
deliver to TI any papers and assist in conducting any legal proceedings at TI’s
expense which TI deems necessary in order to protect its Trademarks. TI reserves
the right to terminate, restrict or withhold use of the Trademarks if TI, at its
sole discretion, determines that the image quality of performance does not
enhance TI’s goodwill.

3.2       Software License. From time to time, TI may provide to OEM electronic
information including development tools, test software, memory files,
programmable logic description code or other hardware description code, in
various forms including executable software, binary data, and textual data files
(“Licensed Software”). Unless a separate license has been executed by the
parties for any particular Licensed Software, the following terms and other
terms of this Agreement which relate to Licensed Software shall apply. TI grants
and OEM accepts the following non-exclusive, non-assignable, non-transferable,
licenses subject to the following conditions:

3.2.1        A license to use and copy the Licensed Software, during the term of
this Agreement, solely in conjunction with the development, production and sale
of OEM’s Applications incorporating the Products.

3.2.2        A license to distribute portions of the Licensed Software intended
by TI to be incorporated in OEM’s Applications, only in binary format and during
the term of this Agreement, provided such portions are incorporated in OEM’s
Applications incorporating the Products.

3.2.3        OEM agrees that, except as specifically permitted by statute by a
provision that cannot be waived by contract, it will not  * versions of the
Licensed Software, and will use its best efforts to prevent any person or entity
with which it is affiliated from doing so.

3.2.4        OEM shall reproduce on copies of the Licensed Software all
copyright notices exactly as and where they appear on the Software Tools as
delivered, or as closely as possible where a change in media precludes exact
reproduction.

3.2.5        OEM acknowledges and agrees that the scope of the software licenses
granted herein is limited to the TI-owned intellectual property rights embodied
in the Licensed Software provided by TI to OEM. Except as expressly provided
herein, no other license, express or implied, by estoppel or otherwise, to any
other TI-owned or third party-owned intellectual property rights is granted
herein.

Except as expressly provided herein, OEM may not distribute, publish, rent or
lease the Licensed Software or grant sublicenses. OEM agrees to use the Licensed
Software solely within the scope of the licenses set forth herein, to employ
reasonable security precautions to prevent unauthorized disclosure of the
Licensed Software to any third party and to maintain the confidentiality of
trade secrets and confidential information embodied in the Licensed Software.


3.3   OWNERSHIP RIGHTS IN INTELLECTUAL PROPERTY. NOTWITHSTANDING ANY OTHER
PROVISION IN THIS AGREEMENT, TI RETAINS THE OWNERSHIP OF ALL COPYRIGHT, PATENT,
TRADEMARK, SERVICE MARK, TRADE NAME, TRADE SECRET RIGHTS AND ALL OTHER
PROPRIETARY RIGHTS IN THE PRODUCT(S) AND LICENSED SOFTWARE. TITLE TO THE
LICENSED SOFTWARE SHALL BE AND REMAIN WITH TI AND ITS LICENSORS. OEM WILL NOT
MORTGAGE, PLEDGE OR ENCUMBER THE LICENSED SOFTWARE IN ANY WAY.

--------------------------------------------------------------------------------

*  Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

3


--------------------------------------------------------------------------------




 


3.4   PATENT INDEMNIFICATION. TI  * ON A  *  THAT THE PRODUCT(S) MANUFACTURED
AND SUPPLIED BY TI TO OEM CONSTITUTES  *  OF ANY DULY ISSUED PATENT FROM THE  * 
PATENT OFFICE, AND, TI   *  AWARDED THEREIN AGAINST OEM, PROVIDED THAT TI IS
PROMPTLY INFORMED AND FURNISHED A COPY OF EACH COMMUNICATION, NOTICE OR OTHER
ACTION RELATING TO THE  *  AND IS GIVEN AUTHORITY, INFORMATION AND ASSISTANCE
(AT TI’S EXPENSE) NECESSARY TO DEFEND OR SETTLE SAID SUIT OR PROCEEDING AND OEM
MAKES AVAILABLE TO TI THE BENEFIT OF ANY DEFENSE AVAILABLE TO OEM TO ANY  *  
HEREUNDER. SUCH DEFENSE INCLUDING, BUT NOT LIMITED TO, ANY LICENSE OR OPTION TO
LICENSE OR SUB-LICENSE ANY INTELLECTUAL PROPERTY RIGHT THAT IS THE SUBJECT OF
SUCH INFRINGEMENT ALLEGATION. USE OF SUCH DEFENSE SHALL BE  *  , SOLELY FOR THE
PURPOSES OF DEFENDING OR SETTLING SAID SUIT OR PROCEEDING, AND SHALL NOT EXPAND
THE OEM INTELLECTUAL PROPERTY LICENSED OR CROSS-LICENSED TO ANY THIRD PARTY. TI 
*   TO DEFEND OR BE LIABLE FOR COSTS AND DAMAGES IF THE INFRINGEMENT ARISES OUT
OF COMPLIANCE WITH OEM SPECIFICATIONS OR INCORPORATION OF OEM TECHNOLOGY,
DESIGNS, HARDWARE AND/OR SOFTWARE IN THE PRODUCT(S), OR FROM A COMBINATION WITH,
AN ADDITION TO, OR A MODIFICATION OF THE PRODUCT(S) AFTER DELIVERY BY TI, OR
FROM USE OF THE PRODUCT(S), OR ANY PART THEREOF, IN THE PRACTICE OF A PROCESS
THAT IS NOT INHERENT IN THE PRODUCT(S). TI’S OBLIGATIONS HEREUNDER  *  TO ANY
INFRINGEMENT OCCURRING AFTER OEM HAS RECEIVED NOTICE ALLEGING THE INFRINGEMENT  
*  . IN ADDITION, TI WILL  *  , AT ITS  *  AND AT  *  , (A) TO PROCURE FOR OEM
THE RIGHT TO USE SUCH PRODUCT(S) FREE OF ANY LIABILITY FOR PATENT INFRINGEMENT
OR (B) TO  *  SUCH PRODUCT(S) WITH A  *  SUBSTITUTE OTHERWISE COMPLYING
SUBSTANTIALLY WITH ALL THE REQUIREMENTS OF THIS AGREEMENT OR (C)  *   THE
PURCHASE PRICE AND THE TRANSPORTATION COSTS OF SUCH PRODUCT(S). IF INFRINGEMENT
BY OEM IS ALLEGED, TI   *   TO MAKE FURTHER SHIPMENTS OF THE PRODUCT(S)  *  OF
THIS AGREEMENT, AND PROVIDED TI HAS NOT BEEN ENJOINED FROM SELLING SAID
PRODUCT(S) TO OEM,  *   TO SUPPLY SAID PRODUCT(S) TO OEM AT OEM’S OPTION,
WHEREUPON THE PATENT INDEMNITY OBLIGATIONS HEREIN STATED WITH RESPECT TO TI  * 
APPLY WITH RESPECT TO OEM, THIS INDEMNITY BY OEM APPLYING TO, BUT NOT LIMITED
TO, ALL DAMAGES AWARDED UNDER 35 U.S.C. SECTIONS 284 AND 285. IF ANY SUIT OR
PROCEEDING IS BROUGHT AGAINST TI BASED ON A CLAIM THAT THE
PRODUCT(S) MANUFACTURED BY TI AND SUPPLIED TO OEM IN COMPLIANCE WITH OEM’S
END-PRODUCT(S) SPECIFICATIONS OR BY REASON OF THE INCORPORATION OF OEM’S
TECHNOLOGY, DESIGNS, HARDWARE, AND/OR SOFTWARE IN THE PRODUCT(S) INFRINGE ANY
DULY ISSUED PATENT FROM THE  *  PATENT OFFICE, THEN THE PATENT INDEMNITY
OBLIGATIONS HEREIN STATED WITH RESPECT TO   *   APPLY WITH RESPECT TO OEM.

OTHER THAN A JUDICIALLY IMPOSED IMPLIED LICENSE BASED ON THE PRINCIPLES OF
EXHAUSTION AND FIRST SALE, THE SALE BY TI OF THE PRODUCT(S) ORDERED HEREUNDER
DOES NOT GRANT TO, CONVEY OR CONFER UPON OEM OR OEM’S CUSTOMERS, OR UPON ANYONE
CLAIMING UNDER OEM, A LICENSE, EXPRESSED OR IMPLIED UNDER ANY PATENT RIGHTS OF
TI OR ANY THIRD PARTY COVERING OR RELATING TO ANY COMBINATION, MACHINE OR
PROCESS, IN WHICH SAID ITEMS MIGHT BE OR ARE USED.

THE FOREGOING STATES THE SOLE AND EXCLUSIVE LIABILITY OF THE PARTIES HERETO FOR
PATENT INFRINGEMENT.


3.5           CONFIDENTIALITY. ANY INFORMATION DISCLOSED BY ONE PARTY TO THE
OTHER PARTY DEEMED BY THE DISCLOSING PARTY TO BE CONFIDENTIAL OR PROPRIETARY
INFORMATION WILL BE DISCLOSED AND PROTECTED IN ACCORDANCE WITH THE TERMS AND
CONDITIONS OF THE NONDISCLOSURE AGREEMENT BETWEEN TI AND OEM, DATED
DECEMBER 1ST,  *   (THE “NDA”). NOTWITHSTANDING THE EXPIRATION DATE PROVIDED IN
THE NDA, THE TERM OF THE NDA WILL NOT EXPIRE UNTIL THE TERMINATION OR EXPIRATION
OF THIS AGREEMENT IN ACCORDANCE WITH SECTION 4.1.


IV.                     GENERAL PROVISIONS.

4.1           Term and Termination.


4.1.A                 TERM. THIS AGREEMENT EXPIRES THREE YEARS FROM THE
EFFECTIVE DATE.


4.1.B                 TERMINATION FOR CAUSE. THIS AGREEMENT MAY BE *  IN THE
EVENT EITHER PARTY  *  THE AGREEMENT AND SUCH  *   CORRECTED WITHIN  *  AFTER
WRITTEN NOTICE IS GIVEN TO THE PARTY   *   BY THE PARTY  *  . UNLESS OTHERWISE
INDICATED IN WRITING BY THE PARTY  * , UPON TERMINATION OF THIS AGREEMENT, ALL
ACTIVITIES UNDER THIS AGREEMENT WILL TERMINATE.


4.1.C                 TERMINATION FOR CONVENIENCE. TI OR OEM   *   THIS
AGREEMENT FOR ANY REASON UPON   *   WRITTEN NOTICE TO THE OTHER PARTY.


4.1.D               RIGHTS AND OBLIGATIONS UPON TERMINATION OR EXPIRATION. FOR
EACH PARTY, ALL OBLIGATIONS AND DUTIES ARISING AND ANY LICENSES GRANTED UNDER
THIS AGREEMENT WILL TERMINATE UPON THE TERMINATION OR EXPIRATION OF THIS
AGREEMENT UNLESS OTHERWISE PROVIDED. EACH PARTY SHALL PAY ANY SUMS OWED AND
ACCRUED PRIOR TO TERMINATION AND EXPIRATION. IN THE EVENT THIS AGREEMENT IS
TERMINATED FOR CONVENIENCE BY TI OR OEM, ANY PRODUCT(S) SCHEDULED FOR SHIPMENT
AS OF THE DATE OF THE WRITTEN NOTICE OF SUCH TERMINATION PURSUANT TO SUBSECTION
4.1.C WILL BE COMPLETED; HOWEVER, ANY PURCHASE ORDERS PLACED BY OEM   *   PERIOD
FOLLOWING SUCH WRITTEN NOTICE MAY  BE ACCEPTED FOR SHIPMENT BY TI AS AGREED BY
BOTH PARTIES.


4.2       LIMITATION OF LIABILITY. UNDER NO CIRCUMSTANCES WILL TI BE LIABLE TO
OEM FOR ANY INDIRECT, SPECIAL, INCIDENTAL, OR CONSEQUENTIAL DAMAGES (INCLUDING,
BUT NOT LIMITED TO, COSTS OF REMOVAL AND REINSTALLATION OF ITEMS OR SOFTWARE,
PROCUREMENT OF SUBSTITUTE GOODS OR SOFTWARE, OUTSIDE COMPUTER TIME, LABOR COSTS,
LOSS OF DATA, LOSS OF GOODWILL, LOSS OF REVENUES OR PROFITS, INTERRUPTION OF
BUSINESS, LOSS OF USE, OR OTHER ECONOMIC LOSS OR INJURY TO PERSONS OR PROPERTY)
ARISING OUT OF ANY BREACH OF THIS AGREEMENT, OR THE USE OF THE GOODS PROVIDED
HEREUNDER, WHETHER SUCH DAMAGES ARE LABELED IN TORT, CONTRACT, OR INDEMNITY,
EVEN IF TI HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGE.  *   THE
EXISTENCE OF MORE THAN ONE CLAIM WILL NOT ENLARGE OR EXTEND THESE LIMITS.

4.3           Critical and Military Applications.    The Products provided under
this Agreement are not designed and are not warranted to be suitable for use in
life-support applications, devices or systems or other applications invoking
potential risks of death, personal injury or severe property or environmental
damage. Further, Products are not designed and are not warranted to be suitable
for use in some military applications and/or military environments. Use of
Products in such applications or environments is understood to be fully at the
risk of OEM.

--------------------------------------------------------------------------------

*  Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

4


--------------------------------------------------------------------------------




 

4.4           Export Restrictions. Unless prior authorization is obtained from
the U.S. Department of Commerce, neither the OEM nor its affiliates will
knowingly export, re-export, or release, directly or indirectly, any Product(s),
technology or software (as defined in Part 772 of the Export Administration
Regulations of the U.S. Department of Commerce (“EAR”)) received from TI, or
export, directly or indirectly, any direct product of such Product(s),
technology or software (as defined in Part 734 of EAR), to any destination to
which the export, re-export or release of the  Product(s), technology or
software or direct product is prohibited by EAR. OEM has provided the assurances
herein in compliance with Part 740 (Technology and Software Under Restriction)
of EAR. OEM will obtain any necessary license or other documentation prior to
the exportation or re-exportation of any Product(s), technology or software
acquired under this Agreement or any direct product of any such Product(s),
technology or software. OEM will not sell, export, re-export or otherwise
dispose of any such Product(s), technology or software to any third party
prohibited by U.S. or applicable non-U.S. laws. OEM will give notice of the need
to comply with the foregoing to any third party believed to have the intention
of exportation. Each Party will obtain, at its own expense, licenses and other
documents as necessary to fulfill its obligations hereunder. If necessary
licenses or other documentation cannot be obtained, TI may terminate this
Agreement and be excused from performing hereunder. This provision shall survive
the termination, expiration or cancellation of this Agreement.

4.5       Entire Agreement/Modification. This Agreement is intended as the
complete, final and exclusive statement of the terms of the agreement between
the parties regarding the subject matter hereof and supersedes any and all other
prior or contemporaneous agreements or understandings, whether written or oral,
between them relating to the subject matter hereof, including the OEM Basic
Transaction Agreement effective 29 June 2001 and the DLP Configuration Software
Object Code License Agreement effective 21 March 2000. Neither Party will be
bound by any modification of this Agreement or supplemental agreement unless
such modification is in writing and signed by an authorized representative of
the Party to be bound thereby.

4.6       Force Majeure. Neither Party will be liable by reason of any delay in
the performance of its obligations due to strikes, riots, fires, explosions,
acts of God, war, governmental action or any other cause, which is beyond the
reasonable control of such Party. The performance of such party will be excused
for such reasonable time as may be required to resume performance following the
cessation of such cause.

4.7   Notices. Any notices required or permitted to be given under this
Agreement will be in writing and deemed valid and sufficient if delivered in
person, by express courier service or by facsimile transmission (provided a
confirmation of transmission is received) to the addresses set forth below or
any other subsequent address of which a party provides notice.

Texas Instruments Incorporated:

 

 

 

 

DLP® Products

 

InFocus Corporation

 

 

6550 Chase Oaks Blvd., MS 8478

 

27700B SW Parkway Ave

 

 

Plano, TX 75023

 

Wilsonville, Oregon 97070

Attention: Contracts Manager

 

Attention:

 

Ms. Cheryl Rath

Telephone: (214) 567-0236

 

Telephone:

 

(503) 685-8616

Fax: (214) 567-7859

 

Fax:

 

(503) 685-8433

 

4.8       Assignment. *   nor any rights or obligations hereunder,  *  by either
party  *  of the non-assigning party, which approval will not be unreasonably
withheld. A prohibited assignment will be deemed to include, but not be limited
to, transactions involving a change-in-control, merger (or otherwise by
operation of law), reorganization, and sale of all or substantially all of the
assets or equity of either party. Any attempted assignment in  *  of this
Section will be  *  .

4.9       Governing Law. This Agreement and matters connected with its
performance will be governed and construed in accordance with the laws of the
State of Texas, without giving effect to such state’s conflict of law
principles. Each party hereby irrevocably consents to the jurisdiction of the
courts located in Texas. The parties agree that the United Nations Convention on
Contracts for the International Sale of Goods is specifically excluded from
application to this Agreement.

4.10     Survival. Those provisions which, by their nature, continue beyond
expiration or termination on a particular date, shall be deemed to survive
expiration or termination of this Agreement.

4.11               Publicity. Neither party will publicly announce or disclose
the existence or terms and conditions of this Agreement without the prior
written consent of the other Party.

4.12               Attachments.

Attachment A — Nonstandard Warranty Parts

--------------------------------------------------------------------------------

*  Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

5


--------------------------------------------------------------------------------




 

ATTACHMENT A

NONSTANDARD WARRANTY PARTS

PRODUCT DESCRIPTION

 

WARRANTY

 

 

 

150MM DMD’s including but not limited to .7XGA, Matterhorn, HD2

 

*

 

--------------------------------------------------------------------------------

*  Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

6


--------------------------------------------------------------------------------